DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered. 
Priority
	This application claims priority from provisional application 60387013, filed 06/07/2002.
Status of Claims
	Claims 23-41 are pending.
	Claims 1-22 and 42-52 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Implant) and Species 1 (Figure 2) on 12/11/2019 without traverse.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 23-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vacanti et al (Vacanti) US 5,770,417.
Vacanti discloses the invention substantially as claimed being a heart implant (Figures 10A-B) comprising a support structure having a plurality of pores seeded with stem cells comprising collagen.  
In regards to the requirement for where the stem cells are harvested from, how they are deposited into the pores, and how they are treated these are considered to be product by process limitations.  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  Product by process claims are not construed as being limited to the product formed by the specific process recited.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  In this case the collagen cells of Vacanti are fully capable of being sourced from the patient, cultured, exposed to environmental conditions, and placed within the pores using robotic or haptic systems. (6:4-14)

In regards to claim 24, Vacanti discloses the use of endothelia cells seeded within the pores (7:35-52).
In regards to the environmental conditions, the collage of Vacanti will inherently be exposed to static or dynamic mechanical forces during the assembly of the device.  These forces will inherently happen when being transported and manipulated during the assembly process.  
In regards to claim 24, Vacanti discloses the use of a variety of therapeutic and or additives (3:64-4:7).

However, Vacanti does not specifically disclose a distinct interior vascular scaffold within the embodiment shown in Figure 10AB comprising a plurality of passages to facilitate growth of blood vessels within the structure.
.  

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. The applicant argues that Vacanti fails to disclose both a support structure including an interior vascular scaffold and a tissue scaffold defining a plurality of pores, wherein the pores are configured to receive and facilitate growth of a plurality of stem cells therein to grow at least one tissue. The applicant contends that instead, Vacanti discloses a scaffold having a branched configuration extending outwardly from a central stem as shown in FIG. IA of the reference below.  As a preliminary matter the previous and current art rejections are relying on Figures 10A and B not Figure 1A.  This argument is not persuasive because Vacanti discloses the final implants were recovered after experimentation and comprised vascularized tissue.   Additionally as described above Vacanti discloses the use of a tissue scaffold and tubular scaffolds, which a person of ordinary skill in the art would recognize could be combined to promote the growth of both heart muscle and blood vessels. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher D. Prone/           Primary Examiner, Art Unit 3774